Title: To Thomas Jefferson from the Commissioners of the Federal District, 14 March 1792
From: Commissioners of the Federal District
To: Jefferson, Thomas


          
            Sir
            G[eorg]etown 14th: March: 1792
          
          The plan of the loan from Mr. Blodget which you inclosed us, appears to us to be very eligible. It has therefore our warmest approbation. Though, we have not the smallest apprehension from the best attention we have been able to bestow on it; that we can in any measure be liable in our private capacities, yet, we think it prudent to express our desire, that this may be well understood by Mr. Blodget.—We are Sir, with respect & esteem Your most Obt: Servants,
          
            
              Dd. Stuart
              }
              Commissioners
            
            
              Danl. Carroll
            
          
        